Citation Nr: 9934785	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-10 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than July 23, 1996, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to July 
1970.  His service awards and decorations included the Combat 
Action Ribbon.

The instant appeal arose from a December 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Atlanta, Georgia, which granted service connection 
for PTSD and assigned a 70 percent disability evaluation, 
effective July 23, 1996.  The veteran appeared at a Video 
Conference hearing before the undersigned member of the Board 
of Veterans' Appeals (Board) in October 1999.

During the veteran's Video Conference hearing, he expressed a 
desire to withdraw from appeal the issue of whether new and 
material evidence had been submitted to reopen a claim for 
entitlement to service connection for claimed residuals of a 
shell fragment wound of the left arm.  Cf. Tomlin v. Brown, 5 
Vet. App. 355, 357-58 (1993) (oral statements reduced to 
writing in a hearing transcript satisfy the requirement that 
a notice of disagreement be "in writing").  Therefore, the 
Board deems that that claim has been withdrawn.  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 20.204 (1999).


FINDINGS OF FACT

1.  The veteran separated from service on July 31, 1970.

2.  The veteran's original claim for service connection for 
PTSD was received in October 1993 at the Atlanta RO.

3.  Service connection for PTSD was denied in a June 1994 
rating decision.  That decision is final.

4.  The veteran filed a claim to reopen the claim for service 
connection for PTSD on July 23, 1996.


CONCLUSION OF LAW

The assignment of an effective date earlier than July 23, 
1996, for the award of disability compensation benefits for 
PTSD is not warranted.  38 U.S.C.A. §§ 1110, 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.303, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  It is also found that all 
relevant facts have been properly developed.  The record is 
devoid of any indication that there are other records 
available which should be obtained.  Therefore, no further 
development is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The veteran separated from service on July 31, 1970.  The 
veteran's original claim for service connection for 
compensation benefits, including PTSD, was received in 
October 1993 at the Atlanta RO.  He provided an address on 
Ethan Allen Court.  Subsequently, VA attempted to develop his 
claim and sent correspondence to the Ethan Allen Court 
address dated in November 1993 and January 1994.  All the 
correspondence was returned to VA as "moved, left no 
address, unable to forward, return to sender."

In June 1994 the RO notified the appellant that his claim for 
service connection for PTSD had been denied and noted that 
all correspondence to him regarding his claim had been 
returned as undeliverable.  The notification was returned to 
VA as "moved, left no address, unable to forward, return to 
sender."  The veteran did not file a claim to reopen his 
claim for service connection for PTSD until July 23, 1996.

Service connection was granted for PTSD in a December 1996 
rating decision, and a 70 percent disability evaluation was 
assigned, effective July 23, 1996.  The veteran has contended 
through his written statements and testimony that he is 
entitled to an earlier effective date for his service-
connected PTSD on the basis that that he has continually 
suffered from PTSD symptomatology since service.

The law provides that the effective date for an original 
claim, or claim for compensation, will be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within 1 year after separation from 
service; otherwise, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1999).  The Board notes that as there is no evidence, and 
the veteran does not contend, that he filed a claim for PTSD 
within one year of his separation from service; therefore, an 
effective date as of the day following his separation from 
active service is not warranted.

During his October 1999 hearing, the veteran appeared to 
contend that an effective date of 1991 was warranted as he 
first sought treatment from VA at that time.  The Board has 
reviewed the VA treatment records dated from 1991 to 1996 
which have been associated with the claims folder.  The 
records from 1991 do not clearly show any complaint, 
treatment, or diagnosis referable to PTSD.  Regardless, these 
1991 VA treatment records cannot provide the effective date 
of the award of service connection for PTSD.  They are not 
considered the equivalent of formal or informal claims for 
service connection as they do not identify a benefit sought.  
38 C.F.R. §§ 3.155, 3.157 (1999). 

During his October 1999 hearing, the veteran also appeared to 
contend that an effective date of 1993 was warranted as he 
first filed a claim for service connection for PTSD at that 
time.  While the record confirms that the veteran filed an 
original claim for service connection for PTSD in October 
1993, that claim was denied in a June 1994 rating decision.  
That rating decision was not appealed; therefore, it is 
final.

The Board is cognizant of the fact that the veteran was 
apparently never notified of the June 1994 rating decision; 
however, notice of the decision was sent to his latest 
address of record.  Although the RO was under an affirmative 
duty in this case to furnish the appellant with written 
notice of the 1994 denial of service connection for PTSD, 
38 C.F.R. § 3.103 (1999), the RO was only under an obligation 
to send the notice to the claimant at his latest address of 
record.  38 C.F.R. § 3.1(q) (1999).

In fact, the veteran acknowledged during his personal 
hearings that the Ethan Allen Court address was his latest 
address of record for VA purposes at the time VA sent him 
notification of the June 1994 denial.  The veteran testified 
during his April 1997 personal hearing that he knew his local 
postman and turned in an address correction to the U.S. 
Postal Service; however, he indicated during his October 1999 
hearing that he did not believe that he informed VA of his 
change of address.  He testified that his home on Ethan Allen 
Court was foreclosed and that he moved out of the property 
sometime in 1993 or 1994.  He also indicated that he was 
incarcerated around that time.  While he stated that 
continued to receive VA treatment and that the VA Medical 
Center (MC) at least should have been aware of his change of 
address, the VA treatment records reveal that his address of 
record remained the Ethan Allen Court address until March of 
1996.  In the normal course of events, it is the burden of 
the veteran to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the VA to "turn up 
heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 
262 (1993); see also Connelly v. Brown, 8 Vet. App. 84 
(1995).

A finally adjudicated claim is "[a]n application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier."  38 C.F.R. § 3.160 (1999).  If new and 
material evidence is received after a prior final 
disallowance, the effective date shall be the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (r), (q) (1999).

The next claim for service connection for PTSD was filed in 
July 23, 1996.  The Board notes that VA clinical records 
earlier in 1996 indicate symptoms consistent with PTSD, but 
none of these treatment records can constitute a formal or 
informal reopening of the claim.  38 C.F.R. §§ 3.155, 3.157 
(1999).  As set forth above, the RO has assigned an effective 
date of July 23, 1996, for the award of service connection 
for PTSD.  This date corresponds to the date of receipt of 
the veteran's successfully reopened claim.  Thus, July 23, 
1996, the date of receipt of the new claim, is the proper 
effective date under the applicable regulation.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an effective date earlier than July 
23, 1996, for the award of service connection for PTSD.


ORDER

A claim for entitlement to an effective date earlier than 
July 23, 1996, for service connection and award of disability 
compensation benefits for PTSD is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

